FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 13, 2022

                                       No. 04-21-00540-CV

                                        Gloria B. GIRON,
                                            Appellant

                                                 v.

       BGRS, LLC a/k/a Brookfield Global Relocation Services, LLC and Corey Peters,
                                      Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-17606
                            Honorable Tina Torres, Judge Presiding


                                          ORDER
   Appellant’s brief was due on April 7, 2022. Neither the brief nor a motion for extension of
time has been filed. We therefore ORDER appellant to file, by April 28, 2022:

       (1) her brief; and
       (2) a written response reasonably explaining: (a) her failure to timely file a brief; and (b)
           why appellees are not significantly injured by appellant’s failure to timely file a brief.

   If appellant fails to timely file a brief and the written response, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant fails to comply with court order).



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court